Main and Casey, JJ.,
dissent and vote to reverse in the following memorandum by Casey, J. Casey, J. (dissenting). In our view, there has been no showing of any negligence whatever on defendant Kramer’s part and, therefore, as a matter of law, the judgment against him and Rawhide Ranch,'whose agent he is, should be reversed and the complaint dismissed. Accordingly, we dissent. On this appeal, plaintiff advances two theories in support of his judgment. First, he argues that the negligence of Kramer consisted in failing to provide plaintiff with a saddle for “Trebor”, the horse which plaintiff was assigned to ride and which was owned by defendant Seaman. However, plaintiff’s injuries occurred when this horse slipped on a macadam road and fell, whether in pursuit of Sweeney or not. There is no proof how a saddle could have prevented the fall which was the proximate cause of the accident, or that plaintiff, an experienced rider, requested and was refused the use of a saddle. Nor is there any proof that Trebor was known to Kramer to possess a dangerous propensity for falling or for running away, prior to the accident. We can find, therefore, on these facts no merit to plaintiff’s argument that there was negligence on the part of Kramer, in his failure to provide a saddle, which contributed to plaintiff’s fall. Secondly, plaintiff urges that Kramer was negligent in permitting Sweeney to ride Chug. Again, it has not been shown that Chug possessed any vicious propensity or unusual trait known to Kramer when he assigned *862Sweeney to ride him, or that any unusual trait or propensity of the horse, whether known to Kramer or not, caused plaintiff’s fall, and Sweeney was absolved of fault in her riding by the trial court, as a matter of law. .The mere act of Chug’s trotting, the middle recognized gait of any horse, was certainly not caused by Kramer in any way, or shown to have been so dangerous as to invite a rescue attempt by plaintiff, and if rescue was his purpose in chasing Chug, he acted entirely at his own risk. In order to apply the doctrine that danger invites rescue so as to make Kramer and the ranch liable, it must appear that Kramer was negligent in placing Sweeney in a position of imminent peril, which invited plaintiff to come to Sweeney’s aid (Rucker v Andress, 38 AD2d 684, 685), and there is simply no proof that Kramer negligently caused or contributed to the actions of Sweeney’s horse or that this horse’s trot was so perilous to Sweeney as to invite plaintiff’s rescue attempt. It seems to us that plaintiff’s two theories of negligence must be considered separately, as was attempted above. In our opinion, it is unreasonable -to consider both theories together and to find negligence on Kramer’s part for giving plaintiff a horse (Trebor) that would be unsuitable for a rescue attempt which should be foreseeable because Sweeney was riding alongside plaintiff on a horse named Chug that might go into an extended trot thereby inviting a rescue. This seems to us to be the rationale of the majority and we cannot agree with it. Accordingly, we believe the judgment should be reversed and the complaint dismissed.